Opinion of the Court, the Hon. Carroll C. Boggs, Judge. On the 19th of September, 1890, Damery conveyed to Ferguson a certain forty-acre tract of land in Christian County upon which there was standing ungathered the crop of corn produced that season. The deed was in the usual form, with full covenants of warranty and without reservation of the crop. Fergiison entered into possession under the deed. Damery claimed that by verbal agreement entered into before the execution of the deed, the corn was reserved to hi in and did not pass with the land, and began an action of replevin to recover the corn. The corn, when the suit began, was still standing ungathered in the field. Upon the trial the court refused to allow Damery to offer proof as to the alleged verbal reservation of the corn and also refused to admit proof offered by Damery, for the purpose of attempting to prove that the corn at the time the deed was made was fully matured and no longer dependent upon, the soil for sustenance. These rulings of the court are the only questions presented by the record. Crops produced by annual planting and cultivation are in some instances deemed real estate and. in others personalty, depending largely upon the character and capacity in which the contending parties claim them. When the parties occupy the position of vendor and vendee the rule is well established in Illinois that growing crops unsevered from the soil are real estate and pass to the vendee by the deed, unless reserved in the deed. Talbot v. Hill, 68 Ill. 106. Reservation by a verbal agreement entered into prior to the execution of the deed is not binding and evidence thereof is not admissible. Smith v. Price, 39 Ill. 28. Matured crops, if severed from the soil, become personalty and do not pass by a deed, but crops not severed, whether ripe or unripe, pass, we think, to the vendee by the deed as being annexed to and forming a part of the freehold. 2 Blackstone’s Com., 122, note 3; Broom’s Legal Maxims, margin 354; Killredge v. Woods, 3 N. H. 503; Heavilon v. Heavilon, 29 Ind. 509 ; 4 Kent’s Com., 468; Tripp v. Hasceig, 20 Mich. 254. We are aware that an inference in favor of a contrary rule as to matured crops may be drawn from a remark of the court in Powell v. Rich, 41 Ill. 466. The question before the court in that case concerned growing crops. The remark is therefore but mere dictum, and opposed, as we think, to the great weight of authority and to the better reason. The rulings of the Circuit Court, in our opinion, were correct, and its judgment is affirmed.